DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3. 	Claim 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1- 19 of U.S. Patent No. 11,177,886. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality.

Patent
11,177,886
Instant Application
17/119,425
1. A pluggable bidirectional optical amplifier module, comprising: a preamp optical amplifier to amplify optical signals traveling in a first direction; a booster optical amplifier to amplify optical signals traveling in a second direction; and a housing that at least partially encloses the preamp optical amplifier and the booster optical amplifier, wherein the pluggable bidirectional optical amplifier module has a mechanical form factor that is compliant with a pluggable communication module form factor multisource agreement (MSA), wherein each of the preamp and booster optical amplifiers comprises a doped-fiber amplifier that has a flat gain spectrum across an operational wavelength range; and where the doped-fiber amplifier of the preamp optical amplifier has the flat gain spectrum across the operational wavelength range when operated at an inversion of at least 0.7 and a target gain of at least 15 decibels (dB).
10. The pluggable bidirectional optical amplifier module of claim 1, wherein at least one of the preamp optical amplifier or the booster optical amplifier comprises: a fiber-based optical amplifier; a pump source operatively coupled to the fiber-based optical amplifier and configured to output a pump signal effective to impart gain onto an optical signal that passes through the fiber-based amplifier to generate an amplified optical signal; a pump driver operatively coupled to the pump source and configured to output an electrical drive signal to drive the pump source; and a modulator operatively coupled to the pump driver and configured to output a modulation signal to the pump driver to modulate the electrical drive signal, wherein the modulation signal appears as an envelope on the amplified optical signal.
1. An optical amplifier module, comprising: a booster optical amplifier configured to increase optical power of a first optical signal ; a preamp optical amplifier configured to increase optical power of a second optical signal; and a pump laser optically coupled to the booster optical amplifier and the preamp optical amplifier; wherein the pump laser is configured to provide a booster power to the booster optical amplifier and a preamp power to the preamp optical amplifier, the preamp power is effective to induce a gain in optical power to provide a target optical power of the second optical signal from the preamp optical amplifier, and the booster power is dependent on the preamp power.
1. A pluggable bidirectional optical amplifier module, comprising: a preamp optical amplifier to amplify optical signals traveling in a first direction; a booster optical amplifier to amplify optical signals traveling in a second direction; and a housing that at least partially encloses the preamp optical amplifier and the booster optical amplifier, wherein the pluggable bidirectional optical amplifier module has a mechanical form factor that is compliant with a pluggable communication module form factor multisource agreement (MSA), wherein each of the preamp and booster optical amplifiers comprises a doped-fiber amplifier that has a flat gain spectrum across an operational wavelength range; and where the doped-fiber amplifier of the preamp optical amplifier has the flat gain spectrum across the operational wavelength range when operated at an inversion of at least 0.7 and a target gain of at least 15 decibels (dB).
10. The pluggable bidirectional optical amplifier module of claim 1, wherein at least one of the preamp optical amplifier or the booster optical amplifier comprises: a fiber-based optical amplifier; a pump source operatively coupled to the fiber-based optical amplifier and configured to output a pump signal effective to impart gain onto an optical signal that passes through the fiber-based amplifier to generate an amplified optical signal; a pump driver operatively coupled to the pump source and configured to output an electrical drive signal to drive the pump source; and a modulator operatively coupled to the pump driver and configured to output a modulation signal to the pump driver to modulate the electrical drive signal, wherein the modulation signal appears as an envelope on the amplified optical signal.
9. An optical amplifier module, comprising: a booster optical amplifier configured to increase optical power of a first optical signal; oa preamp optical amplifier configured to increase optical power of a second optical signal; d o and a pump laser optically coupled to the booster optical amplifier and the preamp optical 0H amplifier; wherein the pump laser is configured to provide a power output to increase optical power of the first optical signal and the second optical signal, the preamp optical amplifier is configured -Page 27-Docket No. I4254.10011US01to receive, from the power output, a first amount of power effective to induce a gain in optical power to provide a targeted optical power of the second optical signal from the preamp optical amplifier, and the booster optical amplifier is configured to receive, from the power output, a second amount of power corresponding to a difference between the power output and the first amount of power.
1. A pluggable bidirectional optical amplifier module, comprising: a preamp optical amplifier to amplify optical signals traveling in a first direction; a booster optical amplifier to amplify optical signals traveling in a second direction; and a housing that at least partially encloses the preamp optical amplifier and the booster optical amplifier, wherein the pluggable bidirectional optical amplifier module has a mechanical form factor that is compliant with a pluggable communication module form factor multisource agreement (MSA), wherein each of the preamp and booster optical amplifiers comprises a doped-fiber amplifier that has a flat gain spectrum across an operational wavelength range; and where the doped-fiber amplifier of the preamp optical amplifier has the flat gain spectrum across the operational wavelength range when operated at an inversion of at least 0.7 and a target gain of at least 15 decibels (dB).
10. The pluggable bidirectional optical amplifier module of claim 1, wherein at least one of the preamp optical amplifier or the booster optical amplifier comprises: a fiber-based optical amplifier; a pump source operatively coupled to the fiber-based optical amplifier and configured to output a pump signal effective to impart gain onto an optical signal that passes through the fiber-based amplifier to generate an amplified optical signal; a pump driver operatively coupled to the pump source and configured to output an electrical drive signal to drive the pump source; and a modulator operatively coupled to the pump driver and configured to output a modulation signal to the pump driver to modulate the electrical drive signal, wherein the modulation signal appears as an envelope on the amplified optical signal.
17. A method, comprising: determining an optical power gain to impart to a first optical signal by a first preamp optical amplifier to achieve a target optical power value of the first optical signal; -Page 29-Docket No. I4254.10011US01providing from a first optical pump laser a first power level to the first preamp optical amplifier effective to impart the determined optical power gain to the first optical signal; and providing from the first optical pump laser to a first booster optical amplifier a second power level dependent on the first power level as provided to the first preamp optical amplifier, the first booster optical amplifier configured to increase optical power of a second optical signal.


Regarding claims 2-8, 10-16,  and 18-20, depending claims 2-8, 10-16, and 19-20 are rejected for the same reasons applied to independent claims since the limitations of depending claims 2-8, 10-16, and 19-20 are in the limitations of claims 1- 19 of U.S. Patent No. 11,177,886. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nabeyama et al. (Pub No. 20040208569 discloses the system adopting wavelength division multiplexing and method of operating the same.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828